Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed over prior art.
The following is an examiner’s statement of reasons for allowance:  As indicated in the previous office action, claims 1-20 contain allowable subject matter.  In addition, in light of Applicant Terminal Disclaimer filed on November 23, 2021, the previous double patenting rejection has been withdrawn.  
The prior art fail to teach the particular limitation in combination with all the other limitations of the claim with respect to independent claims 1, 13 and 15, performing LBT process along with applying simplified clipping, and generating carriers with LBT, clipping pulse, and clipping a peak corresponding to many carriers based on clipping pulse when there is user traffic on the carriers and applying a simplified clipping without using the clipping pulse.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
November 28, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467